ACCEPTED
                                                                                                    03-14-00709-CV
                                                                                                            4650813
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                              3/26/2015 10:12:03 AM
                                                                                                   JEFFREY D. KYLE
                       Office of Public Utility Counsel                             Tonya Baer                CLERK

                                         P.O. Box 12397                            Public Counsel
                                    Austin, Texas 78711-2397
                            Tel: (512) 936-7500 Fax: (512) 936-7525             FILED IN
                                    Toll Free: (877) 839-0363            3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                         3/26/2015 10:12:03 AM
                                                                             JEFFREY D. KYLE
                                                                                  Clerk
                                        March 26, 2015


VIA E-FILE

The Honorable Jeffrey D. Kyle
Clerk, Court of Appeals
209 W. 14th St., Room 101
Austin, Texas 78701


       Re:    Appeals Docket No. 03-14-00709-CV; Trial Court Case No. D-1-GN-14-
              003434; Entergy Texas, Inc. v. Public Utility Commission of Texas, Office
              of Public Utility Counsel, and Texas Industrial Energy Consumers


Dear Mr. Kyle:

       This letter responds to your letter of March 24, 2015 concerning the oral argument in this
case on May 6, 2015, at 1:30 p.m. I will appear and argue for the Office of Public Utility
Counsel.


                                            Respectfully submitted,


                                            /s/ Sara J. Ferris
                                            Sara J. Ferris
                                            Senior Assistant Public Counsel
                                            State Bar No. 50511915
                                            Office of Public Utility Counsel
                                            1701 N. Congress Avenue, Suite 9-180
                                            Austin, Texas 78701
                                            sara.ferris@opuc.texas.gov




                 1701 North Congress Avenue, Suite 9-180 ● Austin, Texas 78701
March 26, 2015
Page 2


                                  CERTIFICATE OF SERVICE

        As required by Texas Rule of Appellate Procedure 9.5, I certify that on the 26th day of
March, 2015, the Office of Public Utility Counsel’s letter regarding oral argument was
electronically filed with the Clerk of the Court using the electronic case filing system of the
Court, and that a true and correct copy was served on the following lead counsel for all parties
listed below via electronic service:


Counsel for Entergy Texas, Inc.                    David C. Duggins
                                                   John F. Williams
                                                   Marnie A. McCormick
                                                   Duggins Wren Mann & Romero, LLP
                                                   600 Congress Ave., Ste. 1900
                                                   Austin, Texas 78701

Counsel for the Public Utility Commission          Elizabeth R. B. Sterling
of Texas                                           Megan M. Neal
                                                   Environmental Protection Division
                                                   Office of the Attorney General
                                                   P.O. Box 12548
                                                   Austin, Texas 78711-2548

Counsel for Texas Industrial Energy Consumers      Rex. D. VanMiddlesworth
                                                   Benjamin Hallmark
                                                   Thompson & Knight, LLP
                                                   98 San Jacinto Blvd, Ste. 1900
                                                   Austin, Texas 78701



                                                    /s/ Sara J. Ferris
                                                    Sara J. Ferris




                                               2